MORROW, Presiding Judge.
The offense is burglary; penalty assessed at confinement in the penitentiary for five years.
It has been made known to this court by the affidavit of Dave Fearis, sheriff of Ellis county, that on March 12, 1933, the appellant overpowered the jailer in charge of the jail in said county and made his escape; that the appellant has not voluntarily returned but is Still at large. By reason of said escape, the court is deprived of jurisdiction of the appeal. See article 824, C. C. P. 1925, as amended by Acts of 43d Leg. (1933), Reg. Sess. (Senate Bill No. 356), Vernon’s Ann. C. C. P. art. 824.
The appeal is dismissed.